MEMORANDUM **
Arizona state prisoner Jason G. Van Norman appeals from the district court’s *598judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Van Norman contends that his aggravated sentence was imposed in violation of the Sixth Amendment because the trial court relied on judge-found aggravating factors to sentence him above the presumptive sentencing range. Because the state trial judge relied on one permissible factor in enhancing Van Norman’s sentence, the Arizona Court of Appeals’ decision rejecting this claim was neither contrary to, nor an unreasonable application of, clearly established federal law. See 28 U.S.C. § 2254(d)(1); see also Butler v. Curry, 528 F.3d 624, 643 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.